Citation Nr: 1427606	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability (other than irritable bowel syndrome), to include a hiatal hernia with gastroesophageal reflux disorder (GERD), ulcer, helicobacter pylori infection, and/or an undiagnosed illness, to include as secondary to service-connected irritable bowel syndrome.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a thoracolumbar disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a headache disability to include as secondary to a cervical spine disability.

7.  Entitlement to service connection for a bilateral hip disability to include as due to an undiagnosed illness other than service-connected fibromyalgia.  

8.  Entitlement to service connection for a bilateral shoulder disability to include as due to an undiagnosed illness other than service-connected fibromyalgia.  

9.  Entitlement to service connection for upper extremity neuropathy, to include as due to an undiagnosed illness other than service-connected fibromyalgia.  

10.  Entitlement to service connection for lower extremity neuropathy, to include as due to an undiagnosed illness other than service-connected fibromyalgia.  

11.  Entitlement to a compensable initial rating for residuals of a right wrist fracture.

12.  Entitlement to an initial evaluation higher than 10 percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993, from December 1995 to May 1996, from October 1996 to October 1997, and from January 2008 to September 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2010 (IBS, right wrist fracture, and gastrointestinal disability), August 2011 (hearing loss, tinnitus, thoracolumbar spine, cervical spine, headaches, bilateral hip disability, bilateral shoulder disability, bilateral upper extremity neuropathy, and bilateral lower extremity neuropathy), April 2012 (gastrointestinal disability), and May 2012 (hiatal hernia), of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the statement of the case in September 2012 and supplemental statements of the case in October and December 2012, the Veteran submitted additional evidence in support of her claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that the Veteran's appeal included the rating for service-connected hemorrhoids.  In the rating decision in August 2012, the RO granted 10 percent for the hemorrhoids disability.  In a statement received in August 2012, the Veteran clearly expressed satisfaction with the rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board therefore does not have jurisdiction of the claim and the claim is not addressed in this decision.  38 C.F.R. § 20.204.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions of the ratings for irritable bowel syndrome and residuals of a right wrist fracture currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized these rating issues on appeal as for higher initial evaluations of an original award.  Analysis of these issues therefore requires consideration of the ratings to be assigned effective from the date of award of service connection for each disability.

The issues of service connection for a cervical spine disability, service connection for a bilateral hip disability, service connection for a bilateral shoulder disability, service connection for upper extremity neuropathy, service connection for lower extremity neuropathy, and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that the Veteran's headache disability was incurred during active service.

2.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that a hiatal hernia with GERD, as residuals of helicobacter pylori infection, were incurred during active service.

3.  There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.

4.  Degenerative joint disease of the lumbar spine at L3-L4 was not present in service; was not manifest to a compensable degree within one year of separation from service; and is unrelated to an injury or disease or event in service.

5.  The Veteran's residuals of a right (major) wrist fracture is manifested by pain productive of limitation of motion; ankylosis, or dorsiflexion less than 15 degrees, or limitation of motion of palmar flexion limited in line with the forearm has not been shown or more nearly approximated.

6.  The Veteran's irritable bowel syndrome is manifested by alternating diarrhea and constipation, with more or less constant abdominal distress; severe impairment of health, or any serious health complication, has not been shown or more nearly approximated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a hiatal hernia with GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

4.  A thoracolumbar spine disability, to include degenerative joint disease of the lumbar spine, was not incurred in or aggravated by service and service connection may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The criteria for an initial rating of 10 percent for residuals of a right wrist fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5215 (2013).

7.  The criteria for an initial rating of 30 percent for irritable bowel syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims for service connection for headaches, a gastrointestinal disability other than IBS, and tinnitus are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to those claims is not necessary.

Duty to Notify

As to the remaining issues decided in this decision, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  In a claim for an increased rating, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, dated in March 2011 (service connection for thoracolumbar spine).  As for content of the VCAA notice, the document complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Where, as here, the appeals for higher initial ratings for residuals of a right wrist fracture, and IBS, stem from notice of disagreement with the award of an initial disability rating following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in March 2011 which set forth the diagnostic code criteria to be satisfied to warrant a higher initial rating for residuals of a right wrist fracture and irritable bowel syndrome.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in June 2010, November 2010, and August 2011 and a hearing before the undersigned in May 2013.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability and opinions supported by rationale as to the relationship between a disability and service.  Therefore, the Board concludes that the VA examinations are adequate to either determine the connection between the disability and service or to rate the disability.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who she has seen for her disabilities and when, including the most recent visits.  The undersigned VLJ also asked the Veteran to clarify if all treatment was at VA or whether any private physicians were involved.  Questions were also asked to ascertain whether the records had already been provided to VA or the Veteran should provide the records.  The undersigned VLJ also suggested additional evidence that the Veteran could submit.  For example, as to the tinnitus claim, the undersigned VLJ specifically suggested evidence to help the Veteran prove her claim, i. e., the Veteran submit buddy statements about noise exposure.  The representative and the undersigned VLJ asked the Veteran questions to ascertain the extent of the wrist and IBS disabilities and their functional impact upon the Veteran.  The Veteran answered affirmatively when asked whether she understood what was needed to prove her various claims.  

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate entitlement to higher initial ratings for right wrist and IBS disabilities and the various claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claims adjudicated on the merits herein, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Board notes that the evidence in the file indicates the Veteran served as an operating room technician and also served in an outpatient clinic.  Although she does not assert she is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, the Board will, for purpose of this analysis, consider her as someone who can offer limited competent medical evidence, as discussed below.  In addition, she is competent to describe symptoms, which she is able to perceive through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe her symptoms in service, their onset, and the continuing presence and nature of symptoms, regardless of her medical training.  She is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Service Connection Claims

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology since service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Ulcers, arthritis (degenerative joint disease), and organic diseases of the nervous system (tinnitus and headaches) are listed as a disease under § 3.309 as a chronic disease.  GERD and hiatal hernia are not listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for ulcers, arthritis, and organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence establishes the Veteran served in the Persian Gulf War.  Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.

Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than 1 year after separation.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a)(3).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 3, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

Service connection for a headache disability

The Veteran contends that she acquired a headache disability during service.  She also asserts that her headache disability may be caused by a cervical spine disability, which is also at issue before the Board.  Finally, the Board notes that her status as a Persian Gulf War veteran also raises the question whether she has a headache disability as due to an undiagnosed illness.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  The Board has determined, however, that her claim may be decided on the basis of direct service connection.  

As noted earlier, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for a headache disability are met.  

Post-service records mention complaints of headaches starting in 2010.  In July 2011, it was noted her headaches began in the occipital region and radiated on occasion to the frontal portion of the scalp.  The Veteran states the headaches began in service about the time various symptoms caused her superiors to a change her duties.  She asserts that the headaches have continued since separation.  Thus, there is evidence of a current headache disability.  As such, Shedden element (1) has been demonstrated.

As noted, the Veteran testified that her headaches started during service and the attacks have never stopped.  Therefore, Shedden element (2) has been satisfied.    

Finally, the Board finds that Veteran's testimony as to the onset of her headache disability in service, which has remained until the present, and her attribution of her headaches to service satisfies Shedden element (3).  Headache symptoms are certainly symptoms which lay persons are uniquely qualified to report.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  The Board finds that the Veteran's statements are credible, and therefore finds that not only is there evidence of in-service incurrence of headaches, but that the headaches have recurred from separation to the present.  While there otherwise is no medical opinion in the file linking the current headache disability to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

The Veteran is competent and credible to report that she began experiencing headaches in service and has experienced headaches ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."(emphasis added)); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Resolving doubt in favor of the Veteran, service connection for a headache disability is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for a gastrointestinal disability (other than IBS), to include a helicobacter pylori infection, a Hiatal Hernia, GERD, and an Ulcer 

Because the evidence is similar and is relevant to discussion for all gastrointestinal disabilities claimed, the Board will discuss them together.

In service, the Veteran did not make any complaints or receive treatment for GERD, a hiatal hernia, an ulcer disability, and/or a helicobacter pylori infection.  

In the post-deployment assessment in July 1991, the Veteran did not make any complaints about stomach or gastrointestinal trouble.  

In June 1992, the Veteran sought treatment for vomiting and diarrhea and her history included an ulcer when she was in the fourth grade.  

In a history and physical in January 2005, the Veteran noted a gastrointestinal symptom but the physician's note made reference to her having undergone a hemorrhoidectomy.  There also was a note indicating she had an ulcer when she was 10 years old and it had resolved.  She reportedly had not had any since that time and was described by the examining service provider as non-limiting.  

In January 2010, the Veteran sought treatment for nausea, diarrhea, chills, and weight loss.  At this time, she also experienced anxiety symptoms.  After further work-up it was noted that the Veteran had a helicobacter pylori infection.  The laboratory report disclosing that the Veteran had a helicobacter pylori infection noted that almost all adults with a duodenal ulcer and 80 percent of those with a gastric ulcer have the infection.

Her symptoms responded to medication and by March 2010, had resolved.

In a statement received by VA in May 2010, the Veteran stated she asked her physician how she contracted a helicobacter pylori infection.  He then asked her if she had been out of the country.  After she explained her deployment, the physician concluded she contracted the helicobacter pylori infection in service.  

For a while she appeared to do well with medication, but by August 2010, it was discovered than she had gastritis with a small hiatal hernia.  The Board notes thereafter, this was usually noted as GERD, such as in the office note of Dr. A. Kingsley.  

By July 2011, another private physician, Dr. A. Coen, noted the Veteran was now experiencing breakthrough reflux about once a week and sometimes woke up with acid taste in her mouth.  He also diagnosed GERD.

In a VA examination in June 2010, the examiner concluded the helicobacter pylori infection was not due or aggravated by the environmental hazards that occurred during Desert Storm.  "Environmental hazards" were not explicitly defined in the examination, but the Veteran earlier had argued that the helicobacter pylori may have resulted from the smoke and gas fires in the Gulf.  The examiner also stated there is "no conclusive data" that helicobacter pylori can result from service in the Gulf.

In a VA examination in January 2011, the examiner noted the Veteran had persistent epigastric distress.  In the opinion of the examiner, it was less likely than not that the Veteran's GERD/hiatal hernia was due to her service-connected irritable bowel syndrome.  The Veteran's risk factors for the disability included the helicobacter pylori infection, smoking, and arthritic medication.  As to the Veteran's contention that straining during periods of constipation caused the hiatal hernia, the VA examiner stated the records and literature do not support that contention, although it is suspect.  In an addendum dated in in March 2012, the expert stated medication prescribed for fibromyalgia has not been linked to GERD/hiatal hernia.  

The Veteran has submitted various articles about helicobacter pylori infection and its connection to service.  Some of the articles note the connection to ulcers.  Others also note that stress and the symptoms it causes may also result in the ulcer with some finding an association between stress and an individual's susceptibility to a helicobacter pylori infection causing the ulcer.  She also submitted articles that helicobacter pylori infections or at least the acquisition of helicobacter pylori itself occurs more often in developing countries such as the ones in the Middle East and in the kind of conditions she experienced during deployment.  There is also one article noting an association of the presence of helicobacter pylori among Gulf War veterans although the 1997 study in Clinical Infectious Diseases noted not all studies agreed with the conclusion and that other pathogens were the most common cause of the illness experienced by Gulf War Veterans.  

In a VA examination in August 2012, the VA examiner concluded it was less likely than not that the Veteran's GERD/hiatal hernia disability was the result of her IBS disability, specifically straining when suffering from constipation as the examiner concluded the main symptom was diarrhea.  The examiner, however, conceded that a link between straining during constipation and a hiatal hernia had been noted in the literature but the link was only suspected, not supported by the literature and that it was "possible" not "probable" constipation problems could result in a hiatal hernia or GERD.  The examiner also noted that a risk factor for hiatal hernia is the presence of helicobacter pylori.

In October 2012, a VA examiner concluded that the Veteran did not have GERD due to an undiagnosed illness.  Instead, it was due to a clear and specific etiology, namely, a hiatal hernia.  The examiner also stated there was no available evidence that the hiatal hernia was due to the Gulf War.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for residuals of a helicobacter pylori infection, namely a hiatal hernia with GERD, have been met.  Clearly, the Veteran has both disabilities.  The helicobacter pylori infection was diagnosed in January 2010 and the GERD disability was diagnosed in August 2010 when the hiatal hernia was discovered.  Therefore, Shedden element (1) has been demonstrated for both disabilities.

The Board acknowledges VA examiners have not determined there is any connection between the Veteran's service, particularly in the Persian Gulf, and the disabilities.  The Board also notes that the medical research submitted by the Veteran does suggest that there is a connection between her service in the Persian Gulf and the current disabilities.

In the recent case of Wise v. Shinseki, No. 12-2764, slip opinion at 15-17 (CAVC April 16, 2014), the Court held that medical literature discussing a link between a disability and another disability or service did not have to be established to the point of being generally accepted in the scientific community.  Instead, VA's standard of proof of an approximate balance of positive and negative evidence to prove any issue material to a claim for Veteran's benefits, see 38 U.S.C.A. § 5107(b), and the benefit of the doubt rule, 38 C.F.R. § 3.102, meant that Congress does not mandate that a medical principle reach the level of scientific or medical consensus to support the claim.  Id.  So long as the evidence for and against that the question is in "approximate balance," the claim should be granted as the use of a higher standard of proof would be counter to the benefit of the doubt rule.  Id.  Stated another way, in evaluating the evidence, while the Board can consider the extent a scientific theory is accepted in the scientific community, it cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that the extent to which a theory is accepted in the scientific community is a factor that the Board may use in evaluating scientific evidence but in a merits adjudication, the evidence need only reach equipoise).  

Thus, the Board places less probative value upon the opinions of the VA examiners as their rationale is not in accordance with VA law regarding the scientific evidence submitted by the Veteran.  The examiners have placed a level of scientific and medical acceptance greater than the level of proof required by the benefit of the doubt rule.  There does not have to be "conclusive data" that helicobacter pylori is associated with service in the Gulf or that it is "probable" constipation problems can lead to a hiatal hernia.  Based upon the Board's review of the medical research submitted by the Veteran, there is at least a 50 percent probability that service in the Persian Gulf resulted in the helicobacter pylori infection.

Accordingly, the Board finds that the evidence is in equipoise that the helicobacter pylori infection resulted from service and therefore residuals of a helicobacter pylori infection must be granted.  She clearly suffered an infection although it is less clear whether she was diagnosed with an ulcer as one of the results of helicobacter pylori.  For that reason, the Board has determined that her disability is the residuals of a helicobacter pylori infection disability.  Based on the Board's review of the medical literature of record, there may not be a general consensus that helicobacter pylori infections such as the one the Veteran contracted resulted from service in the Gulf, but it is as likely as not (50/50) that it is.  In any event, the opinions of the VA examiners and the medical research provide by the Veteran are in approximate balance; triggering the Board's statutory duty to accord the Veteran the benefit of the doubt.  For similar reasons, the Board finds the evidence as to whether a hiatal hernia with GERD resulted from or was aggravated by the Veteran's IBS, specifically the constipation symptoms, are also in equipoise.  The Board also notes that having also found the helicobacter pylori infection to be service connected, it is also a risk factor in the development of the hiatal hernia as noted by the August 2012 VA examiner.

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current residuals of a helicobacter pylori infection, a hiatal hernia and GERD, are related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issues of service connection for residuals of a helicobacter pylori infection, a hiatal hernia and GERD.

Service Connection for Tinnitus

The Veteran asserts that she has bilateral hearing loss and bilateral tinnitus as a result of in-service noise exposure.  The issue of service connection for her bilateral hearing loss claim is discussed in the remand section below.  The Veteran testified she served as an operating room technician, but while deployed overseas, her duties required her to be near jets with their engines running as the operating facilities were near the flight line.  She also had noise exposure from generators and firing of Patriot missiles.  She testified that even with hearing protection, the noise was excessive and they did not use hearing protection in the operating room.  While she was deployed, or right after she returned, the Veteran first noticed hearing loss and then a buzzing noise in her right ear.  It still is predominately in the right but she has noticed it starting in the left ear as well,  

In July 2011, a VA examiner concluded that as the Veteran had normal hearing sensitivities currently and all through military service, it was less likely than not that tinnitus was due to military noise exposure.

In April 2013, a private physician, Dr. M. Ferris, diagnosed tinnitus and that it is more likely than not that the Veteran's tinnitus is the result of military service directly on the flight line.  He also noted medical research that tinnitus and hearing loss do not have to both be present for an individual to be suffering from tinnitus.  In addition, he noted medications from her other disabilities can contribute to tinnitus although he did not specify which medications or disabilities.  

Considering the pertinent evidence in light of the governing legal authority, and resolving all doubt in favor of the Veteran, the Board finds that the claim must be granted.

Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Board finds that the Veteran is competent to describe ringing in her ears and Dr. Ferris has diagnosed tinnitus.  Thus, the evidence establishes that the Veteran currently has tinnitus.

The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

She is also competent and credible to report that she experienced noise exposure in service, and that she first started noticing tinnitus while deployed or shortly after she returned.  The statements and testimony tend to prove a fact, that is, she noticed that tinnitus began in service.  Moreover, the Board finds the Veteran's report of having experienced tinnitus since returning from Desert Storm to also be credible.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.  

As the Veteran's lay statement is competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that the VA examiner did not find a relationship between tinnitus and service, but against that evidence is the Veteran's testimony not only as to noise exposure, but also the onset and continued presence of tinnitus to the present.  It does not appear the VA examiner considered the Veteran's history.  Dr. Ferris did consider the Veteran's statements of onset and continued presence of tinnitus since returning from the Persian Gulf and concluded that the tinnitus started during or resulted from deployment.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  For the reasons expressed, the Board finds the Veteran's statements, and the opinion of Dr. Ferris, are more probative than the opinion of the VA examiner.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  


Service Connection for Thoracolumbar Spine Disability.  

The Veteran seeks service connection for a back disability.  She testified that she began to experience low back pain while stationed at Fort Lee.  This included numbness that radiated into the left hip.  She further testified there was no diagnosis at the time, but the symptoms have not gone away.  The radiation consists mostly of numbness in the left leg but on occasion, she experiences pain down her right hip to the knee and then travelling up to her groin.  She states that she has been told by a physician that she has sciatica.

In August 2011, the Veteran received a VA examination regarding a low back disability.  She reported a prior episode of numbness in the lower back and hips.  Although the report is not clear, it appears the Veteran was referring to service.  The symptoms resolved but she now experienced numbness in both hips with the left greater than the right.  Prolonged standing and walking increased the symptoms and she also had morning stiffness.  She also complained of spasms.  She did not have paresthesias, lower extremity weakness, falls, unsteadiness, fatigue, decreased motion, or weakness.  She had 90 degrees flexion, 30 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees rotational flexion bilaterally.  There was objective evidence of pain but no additional symptoms or limitations after repetition.  The sensory examination was normal.  X-rays demonstrated degenerative disease at L3-L4.  

In the examiner's opinion, it was less likely than not the low back disability was related to service.  The incident that the Veteran recalled in service was numbness to the back and hips without a specific injury or treatment for the symptoms.  She now experienced low back pain related to certain activities and muscle pain associated with increased stress and anxiety.  The physical examination did not elicit any abnormalities, but the examiner agreed the degenerative arthritis at L3-L4 caused pain if she sat or stood too long and when she awoke in the morning.  The examiner concluded without a specific history of injury during service or ongoing evaluation and treatment of the lumbar spine, it was less likely than not that the lumbar spine disability was caused by service.  

In September 2013, the Veteran sought treatment for lower back pain, reporting she had degenerative joint disease at L4-L5.  It began to hurt when she bent over while siting.  She always had chronic numbness of the left leg but now pain radiated to the right leg.  At this point, the chronic pain was not resolving as it had in the past.  X-rays demonstrated mild degenerative joint disease of the lumbar spine.  It was notes her lumbar mobility was within normal limits in all planes but there was pain in extension and side bends to the right.  

Initially, the Board notes that the Veteran has not been shown to have any thoracic spine disability, nor a low back disability due to an undiagnosed illness.  In this instance, she has been diagnosed with degenerative disc disease, L3-L4, which the August 2011 VA examiner attributed as the cause of her low back and radiating numbness symptoms.  Therefore, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998).

It is not clear from the Veteran's statements and testimony if she is asserting that she has been experiencing pain or other low back symptoms since the incident in service or whether her current problems arose more recently and the incident in service and her current disability are related.  Her testimony is clear that she currently experiences symptoms of the lower back.  Service treatment records, including examinations, do not indicate any low back problems.  In addition, although she testified that upper extremity numbness and other symptoms prevented her from performing her duties, there is no evidence back symptoms prevented the Veteran from carrying out her duties while in service.  The first indication of treatment occurred after service, when she sought treatment in 2013, after she had filed her claim.

To the extent that the Veteran asserts continuity of symptoms since service, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not stated that a physician told her that a current back disability is caused by or related to service, or that she was diagnosed with degenerative joint disease of the lumbar spine within a year after separation.  She only has been told she has sciatica.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Here, the lapse of time from service in 1991 to the first notation of complaints or treatment of the back in 2011, her VA examination, weighs against the Veteran's assertions of continuous symptoms such as pain. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the treating medical records and subsequent treating records against the Veteran's statements that the incident of low back symptoms in service has caused her problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for more than a decade following the service incident of low back numbness.

Thus, for the foregoing reasons, the Board has determined that while the Veteran is competent to provide evidence concerning the onset and continuity of her back symptoms, the Veteran is not as credible as to the continuity of symptomatology since service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service.

The Board turns to the medical evidence.  As noted, the Veteran, trained as an operating technician, asserts that her current back disability is related to service.  She offers no rationale or explanation for her conclusion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Against the claim is the opinion of the August 2011 VA examiner, who is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the August 2011 VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record.  It included review of the claims file, to include the Veteran's reported symptoms and reported history.  The examiner noted, for instance, the lack of injury or treatment provided in service and the lack of findings at any of the service examinations regarding the back.  He also noted the lack of any treatment until many years later, that is, the Veteran did not have any ongoing evaluation and treatment of the lumbar spine.  The examiner thus took into account all of the medical evidence of record. He set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Being based on a complete review of the record, these opinions also implicitly take into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  Finally, the Board has also assigned more weight to the VA opinion as he is a physician compared to the opinion of the Veteran as an operating room technician.  In assigning probative weight to a medical opinion, the Board may consider, among other things, the expertise of the expert providing the opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 108 (2008) (acknowledging that it was proper for Board to assign more weight to a physician's opinion when the opinion was in an area within that physician's medical expertise).  The Board therefore finds that the opinion of the August 2011 VA examiner as persuasive evidence against the claim for service connection for a low back disability, to include degenerative joint disease at L3-L4.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in his opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current disability of the low back or the relationship to service, which opposes, rather than supports, the claim. 

Accordingly, the weight of the medical evidence is against an association or link between any current disability of the low back and service, including the Veteran's description of experiencing back pain.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Initial Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

 Residuals of a Right Wrist Fracture

The Veteran's right wrist disability, residuals of a right wrist fracture, is currently rated as noncompensable.  A wrist disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5215, for limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.  There is no higher disability evaluation available under Diagnostic code 5215.  For a rating in excess of 10 percent, ankylosis of the wrist must be present.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Normal wrist range of motion is from 80 degrees flexion to 70 degrees extension, with normal ulnar deviation to 45 degrees and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

In a June 2010 VA examination for the right wrist, the Veteran described worsening pain and stiffness.  The symptoms usually happened with weather changes especially cold, and overuse of the wrist.  She described a dull, aching pain 2-7/10, depending on cold or use of the wrist.  If she rests the wrist and takes over the counter pain medication, the pain recedes within an hour.  Her usual work and home activities are not limited.  Dorsiflexion was 70 degrees, palmar flexion was 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  There was no objective evidence of pain with active range of motion and no additional limitations with repetitions.  

In a November 2010 VA examination, the Veteran stated she still had dull, achy, throbbing pain that increased with more frequent use or computer use.  She is right handed.  The Veteran also complained of giving away, stiffness, and weakness.  There was no instability, incoordination, decreased speed, dislocation, subluxation, or locking.  The Veteran experienced moderate flare-ups weekly lasting 1-2 days. She also reported that a 1992 EMG/NCS test was negative for carpal tunnel syndrome.  Cortisone injections and physical therapy has helped the numbness and pain.  Dorsiflexion was 70 degrees, palmar flexion was 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  There was no objective evidence of pain with active range of motion and no additional limitations with repetitions.  X-ray of the right wrist was normal.  

In May 2011, the Veteran's private rheumatologist, Dr. Valente, wrote a letter noting the Veteran had chronic widespread pain, which he attributed to fibromyalgia and osteoarthritis.  Referring specifically to the right wrist, Dr. Valente noted mild limitation of the range of motion, but did not provide any numerical measurements of the range of motion.  He stated the loss was a consequence of the right wrist fracture.  

In May 2013, the Veteran testified that she has lost some range of motion in her right wrist.  She also testified that the VA examiner had her move her wrist past what she considered her functional limits.  

Based on the above, the Board determines that a rating of 10 percent for the residuals of the right wrist fracture wrist disability is warranted.  The Veteran testified she has does not have the complete range of motion of her wrist and Dr. Valente also stated she has diminished motion, but did not provide any numerical findings (e.g., less than 15 degrees dorsiflexion) to support that statement.  The objective evidence of record addressing the schedular criteria under Diagnostic Code 5215 does not show any loss of the range of motion for the right wrist in any direction.   The intent of the Rating Schedule, however, is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Here, as the Veteran has a healed right wrist injury that is still painful, she is therefore entitled to the 10 percent rating provided by Diagnostic Code 5215.  Further, the Board has considered the effect of pain, weakness, and lack of endurance under DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); 38 C.F.R. §§ 4.40 , 4.45.  The 10 percent rating assigned contemplates loss of function due to pain, weakness and lack of endurance.

A rating in excess of 10 percent for the right wrist disability is not warranted.  The 10 percent rating is the maximum available for limitation of motion of the wrist without evidence of ankylosis, which the evidence establishes is not present.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  

Although the Veteran has not been diagnosed with degenerative arthritic changes of the wrist, the Board has also considered Diagnostic Code 5003 for rating degenerative arthritis.  Under this diagnostic code, degenerative arthritis (established by X-ray findings) is rated based on limitation of motion of the specific joint involved.  If the limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints if the limited motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 20 percent evaluation is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted, the Veteran is already in receipt of the maximum possible rating for limitation of motion of the wrist, and it is clear that only one major joint, her right wrist, is involved.  Therefore an increased 20 percent evaluation is not warranted under Diagnostic Code 5003.

The Board has considered whether there is any other schedular basis for granting higher rating for the right wrist disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against an initial rating higher than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Irritable Bowel Syndrome

The Veteran also seeks entitlement to a higher initial rating for her service-connected irritable bowel syndrome, which is currently evaluated as 10 percent disabling under Diagnostic Code 7319.

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319). 

In a VA examination for irritable bowel syndrome (IBS) in June 2010, the Veteran reported recurrent episodes of alternating diarrhea and constipation since 1991.  The diarrhea is accompanied with mild to moderate crampy, burning abdominal pain and an urge to defecate.  The episodes have gradually worsened and now occur every other week with 2-3 days of diarrhea followed by 2-3 days of constipation.  She also has bloating, but no nausea or vomiting, significant weight loss, malnutrition, anemia, fistula, abdominal mass, or tenderness.  The Veteran worked as an immigration officer and has lost about 6 weeks due to IBS and has also left work early.

In August 2010, a private physician, Dr. Coen noted medicines had made her bowel patterns more stable.

In May 2011, the Veteran's private physician, Dr. Kingsley noted the Veteran had frequent attacks of IBS which caused abdominal cramping and diarrhea alternating with constipation.  The Veteran's supervisor reported that the Veteran missed several days of work due to IBS.

In July 2011, Dr. Coen noted the Veteran had worsening diarrhea, up to five days a week

In August 2011, a physician reviewing an X-ray for the hips noted as an incidental finding of probable constipation.  That same month, after a colonoscopy, pathology indicated the Veteran had precancerous adenoma polyps.  

In May 2013, the Veteran testified that she has alternating bouts of diarrhea and constipation all the time.  She also testified that she has bloating, pain, and cramps as well as frequent trips to the bathroom while she is awake and sometimes she also has to get up to use the bathroom at night.  In a good month, she has only 3 episodes a month, but in a bad month, she can have 20-30 episodes in a 30 day period.  That occurs pretty much every other month.  

The Board has reviewed all evidence of record and finds that the Veteran's service- connected irritable bowel syndrome produces a "common disability picture" characterized by frequent episodes of diarrhea and cramping with abdominal distress.   The medical evidence establishes that at all relevant times, she experiences alternating episodes of diarrhea and constipation, if not on a daily basis, fairly close to it.  The Board finds these episodes frequent enough to be "more or less" constant.  Furthermore, she experiences abdominal bloating, cramping, and pain, which is indicative of abdominal distress.  Thus, the rating criteria for a 30 percent rating are met.  As this is the maximum rating available for IBS, the Board concludes that the Veteran is not entitled to any higher rating for her IBS disability under Diagnostic Code 7319. 

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

The preponderance of the evidence is against entitlement to a rating in excess of 30 percent based upon another Diagnostic Code.  As noted above, the predominate disability is alternating diarrhea and constipation with abdominal pain, cramping, and bloating.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , Code 7346.  Here, while symptoms of pain are noted, there has been no evidence of vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and in any event the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea and constipation is occurring nearly daily by her testimony, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking.  Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements and this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes do not afford a basis for the assignment of any higher initial rating than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would grant the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which, for the wrist disability is subjective limitation of motion and pain, which is contemplated by the Rating Schedule under Diagnostic Codes 5215, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  In a similar manner, the rating schedule already describes her symptoms of alternating diarrhea and constipation and abdominal distress without the Veteran presenting any other symptomatology not already contemplated by the Rating Schedule for IBS under Diagnostic Code 7219.  

Total Disability Based Upon Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability (TDIU) due to service- connected disability, either expressly rose by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board notes that in February 2014, the RO issued a rating decision increasing the rating for her PTSD disability to 70 percent and also awarding TDIU effective June 2013, starting from the date she last worked.  The file indicates that before June 2013, she worked full time as an immigration officer.  

The Board finds that for the rating period before June 2013, while the service-connected disability picture showed some occupational impairment, such as lost time due to her IBS, the Veteran was not indicated to have been prevented from obtaining and maintaining gainful employment due solely to her service-connected disabilities. Therefore, as to the applicable period before June 2013, the Board concludes that the criteria for a total disability rating for compensation based on individual unemployability have not been met.  Until June 2013, she worked full time to the apparent satisfaction of her employer.  Such employment constitutes substantial gainful employment.  Therefore, it does not appear any of her disabilities individually or in combination are of sufficient severity or impairment to prevent the Veteran from seeking and maintaining employment.  Therefore, the Veteran does not contend, nor does the evidence reasonably raise a claim by the Veteran that she is unemployable due to that disability or her other service-connected disabilities prior to June 2013.



ORDER

Entitlement to service connection for a headache disability is granted.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of helicobacter pylori infection, a hiatal hernia with GERD, is granted.

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement of a 10 percent initial rating, but no higher, for residuals of a right wrist fracture, is granted subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome, is granted subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran has filed a claim for bilateral hearing loss.  Hearing tests in service and  the VA examination of July 2011 did not demonstrate any hearing impairment.  In a private evaluation in April 2013, however, while the puretone threshold values were within normal limits, the speech discrimination score for the right ear was 92 percent.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 .38 C.F.R. § 3.385.  Thus, there now is evidence suggesting the Veteran has a hearing loss disability for VA purposes.  

Therefore, a VA examination is needed to determine if the Veteran has a current hearing loss disability and, if so, an accompanying medical opinion is needed to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As to the issues of service connection for a cervical spine disability, service connection for a bilateral hip disability, service connection for a bilateral shoulder disability, service connection for upper extremity neuropathy, and service connection for lower extremity neuropathy, The Veteran asserts she has each of these disabilities, possibly due to an undiagnosed illness.  The Board notes the Veteran is already service-connected for fibromyalgia.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Board has determined that a VA examination would be helpful to these issues to provide an opinion to ascertain whether any disabilities are present and to ascertain the etiology.  If the Veteran has a disability that is not diagnosed, e.g., arthritis, the Board needs the examiner to explain if the Veteran's symptomatology in hips, shoulders, etc. is due to the already service-connected fibromyalgia, or is due to another, separate and distinct undiagnosed illness.  If the symptomatology is due to fibromyalgia, then any further service connection may violate the prohibition against pyramiding.  If it is something else, identification would allow compensation under the appropriate Diagnostic Code, Esteban, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA audiological examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:

a). Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 , and, if so, 

b). Whether it is at least as likely as not (probability of 50 percent) that the current hearing loss disability, if shown, is etiologically related to the Veteran's noise exposure in service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

2.  Provide the Veteran VA orthopedic and neurologic examination(s) for complaints of pain in the shoulders, hips, legs, feet, arms and cervical spine.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has any current orthopedic or neurologic disability, and, if so, whether it is at least as likely as not (50 percent probability) that any orthopedic or neurologic disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic or neurologic disability while deployed in the Persian Gulf.

If any orthopedic or neurologic condition is not attributable to a known diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service during the Persian Gulf War, other than the Veteran's service-connected fibromyalgia, which is also diagnosed as muscle insertional point syndrome.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

3.  After the development requested is completed, readjudicate the claims for service connection for bilateral hearing loss, service connection for a cervical spine disability disability, service connection for bilateral hip disability, service connection for bilateral shoulder disability, service connection for upper extremity neuropathy, and service connection for lower extremity neuropathy.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


